EXHIBIT 10.1

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by SPARTANNASH COMPANY, a
Michigan corporation (the “Company”), and Mark Shamber (“Executive”).  The
parties agree as follows:

 

1.  Effective Date and Term.  This Agreement will take effect as of September 5,
2017 (“Effective Date”), and will remain in effect during Executive’s Employment
(as defined in Section 2) and thereafter as to those provisions that expressly
state that they will remain in effect after termination of Executive’s
employment.  

 

2.  Employment.  Executive will serve as the Company’s Executive Vice President
Chief Financial Officer, or in such other management positions with the Company
or an Affiliate as may be assigned by the Company (the “Employment”).  Executive
will perform the duties assigned from time to time to Executive’s position.  The
Employment will be full time and Executive’s entire business time and efforts
will be devoted to the Employment, except as otherwise provided by written
Company policy.  Executive agrees to comply with Company policies, including but
not limited to any applicable Company policy requiring Executive to own shares
of common stock in the Company.  As used in this Agreement, the term “Affiliate”
includes any organization controlling, controlled by or under common control
with the Company.

 

3.  Term of Employment.  The term of the Employment will be indefinite and will
continue until terminated pursuant to this Agreement.  

 

4.  Compensation.  Executive will be compensated during the Employment as
follows:

 

(a) Salary.  The Executive’s salary as of the Effective Date is $440,000 per
year (or a pro-rated weekly amount for any partial year), subject to normal
payroll deductions and payable in accordance with the Company’s normal payroll
practices.  Executive’s salary will be reviewed annually by the Company and
subject to the limitations in Section 5(b)(i) may be adjusted to reflect Company
determinations of Executive’s performance, Company performance, or business or
economic conditions.

 

(b) Bonus.  Executive will be eligible to participate in any incentive bonus
programs designated by the Company from time to time for executives occupying
positions at the same level as Executive’s position, in accordance with the
terms of such programs, which are subject to change from time to time in the
Company’s discretion.

 

(c) Benefits.  Executive will be eligible to participate in fringe benefit
programs covering the Company’s salaried employees as a group, and in any
programs applicable under Company policy to executives occupying positions at
the same level as Executive’s position.  The terms of applicable insurance
policies and benefit plans in effect from time to time will govern with regard
to specific issues of coverage and benefit

 

--------------------------------------------------------------------------------

 

eligibility.  All benefit programs are subject to change from time to time in
the Company’s discretion.

 

(d) Relocation Assistance. Executive agrees to relocate to the Grand Rapids,
Michigan area. Executive will receive Company-paid relocation assistance
pursuant to the Company’s relocation assistance policy and the Company’s offer
letter to Executive. Executive agrees that if Executive resigns other than for
Good Reason during the first twelve (12) months of Executive’s relocation to the
Grand Rapids, Michigan area, Executive will repay the Company for all relocation
expenses paid by the Company in connection with Executive’s relocation

 

(e) Business Expenses.  The Company will reimburse Executive for reasonable,
ordinary and necessary business expenses that are specifically authorized or
authorized by Company policy, subject to Executive’s prompt submission of proper
documentation for tax and accounting purposes.  Such expenses shall be
reimbursed within thirty (30) days after Executive requests reimbursement, but
in no event later than two and one-half (2 ½) months after the end of the year
in which the expense is incurred.

 

5.  Termination of Employment.  

 

(a) Termination Without Severance Pay. Executive shall not be entitled to any
further compensation from the Company or any Affiliate after termination of the
Employment as permitted by this Section 5(a), except (A) unpaid salary
installments through the end of the week in which the Employment terminates, and
(B) any vested benefits accrued before the termination of Employment under the
terms of any written Company policy or benefit program.

 

i.  Death.  The Employment will terminate automatically upon Executive’s death.

 

ii. Disability.  If Executive is unable to perform Executive’s duties under this
Agreement due to physical or mental disability for a continuous period of one
hundred eighty (180) days or longer and Executive is eligible for benefits under
the Company’s long-term disability insurance policy (“long-term disability
benefits”), the Company may terminate the Employment under this Section
5(a)(ii).  If the Company terminates the Employment as the result of Executive’s
inability to perform Executive’s duties for less than one hundred eighty (180)
days due to a disability, the termination of Employment will be deemed to be
pursuant to Section 5(b)(ii) below.

 

iii.Termination by Company for Cause.  The Company may terminate the Employment
for “Cause,” defined as Executive’s: (A) breach of any provision of Sections 7,
8, or 9 of this Agreement; (B) willful continued failure to perform or willful
poor performance of duties (other than due to disability) after warning and
reasonable opportunity to meet reasonable required performance standards; (C)
gross negligence causing or placing the Company at risk of

- 2 -

--------------------------------------------------------------------------------

 

significant damage or harm; (D) misappropriation of or intentional damage to
Company property; (E) conviction of a felony (other than negligent vehicular
homicide); or (F) intentional act or omission that Executive knows or should
know is significantly detrimental to the interests of the Company.  

 

If the Company becomes aware after termination of the Employment other than for
Cause that Executive engaged before the termination of Employment in willful
misconduct constituting Cause, the Company may recharacterize Executive’s
termination as having been for Cause.

 

iv. Discretionary Termination by Executive.  Executive may terminate the
Employment at will, with at least thirty (30) days advance written notice.  If
Executive gives such notice of termination, the Company may (but need not)
relieve Executive of some or all of Executive’s responsibilities for part or all
of such notice period, provided that Executive’s pay and benefits are continued
for the lesser of thirty (30) days or the remaining period of the Employment.

 

(b) Termination With Severance Pay. Executive shall not be entitled to any
further compensation from the Company or any Affiliate after termination of the
Employment as permitted by this Section 5(b), except (A) unpaid salary
installments through the end of the week in which the Employment terminates, (B)
any vested benefits accrued before the termination of Employment under the terms
of any written Company policy or benefit program, and (C) any Severance Pay to
which Executive is entitled under this Section 5(b).

i.  Termination by Executive for Good Reason.  Executive may terminate the
Employment for “Good Reason” if and only if the Company materially breaches the
Company’s obligations to Executive under this Agreement, or materially reduces
Executive’s salary other than an economic or business motivated reduction
accompanied by proportionate reductions in the salaries of all other similarly
situated executives.  Executive may not resign for Good Reason unless (A)
Executive notifies the Company’s Chief Executive Officer in writing, within
thirty (30) days after the act or omission in question, asserting that the act
or omission in question constitutes Good Reason and explaining why, (B) the
Company fails, within thirty (30) days after the notification, to take all
reasonable steps to cure the breach, and (C) Executive resigns by written notice
within thirty (30) days after expiration of the thirty (30) day period under
Section 5(b)(i)(B).  If Executive terminates the Employment for Good Reason,
Executive will be entitled to Severance Pay as provided in and subject to
Section 6.  Executive’s failure to object to a material breach as provided above
will not waive Executive’s right to resign with Good Reason after following the
above procedure with regard to any subsequent material breach.

ii. Discretionary Termination by Company.  The Company may terminate the
Employment at will, but if the Company does so Executive will be entitled to
Severance Pay as provided in and subject to Section 6.  Any

- 3 -

--------------------------------------------------------------------------------

 

termination of Executive’s Employment by the Company under Section 5(a) that is
found not to meet the standards of such Section will be considered to have been
a termination under Section 5(b)(ii).

 

6.  Severance Pay.  The Company will pay and provide Executive with the payments
and benefit continuation provided in this Section 6 (“Severance Pay”) upon
Executive’s “separation from service” as that term is defined by Section 409A of
the Internal Revenue Code (the “Code”), if Executive’s Employment is terminated
as provided in Section 5(b) and the Executive contemporaneously or subsequently
experiences a separation from service.

 

(a) Amount and Duration of Severance Pay.  Subject to the other provisions of
this Section, Severance Pay will consist of:  

 

i.  Cash Payment.  A lump sum cash payment equal to fifty-two (52) weeks of
Executive’s salary as of the date on which Executive’s separation from service
occurs, payable as provided in Section 6(b).  The lump sum cash payment will be
considered wages allocated equally to each of the weeks covered by the payment
for purposes of any applicable unemployment compensation or workers compensation
laws, and any applicable disability insurance program, but will not be
considered to extend Executive’s employment beyond the date of Executive’s
separation from service under any Company qualified retirement plan or other
Company benefit plan or program.

 

ii. Health Coverage Reimbursement. Reimbursement to Executive by the Company of
the COBRA continuation coverage premiums incurred and paid by Executive to
continue Executive’s then current employee and dependent health, dental, and
prescription drug coverage for fifty-two (52) weeks after the date of
termination of the Employment, provided that (A) Executive elects and remains
eligible for COBRA continuation coverage, (B) Executive continues to pay the
normal employee contribution for such coverage, and (C) that the Company’s
obligation to provide coverage will end if Executive becomes eligible for
comparable coverage from a new employer.  Reimbursement for each monthly premium
paid by Executive will be made not later than thirty (30) days after Executive
requests reimbursement, but in no event later than the end of the second year
after that in which the Executive’s separation from service
occurs.  Reimbursements under this Section 6(a)(ii) will be reported as part of
Executive's W-2 compensation and will be subject to Federal income tax
withholding.  

iii.Outplacement Assistance.  Up to six (6) months of outplacement assistance
from an outplacement assistance firm approved by the Company. All costs under
this Section 6(a)(iii) must be incurred during the period beginning with the
date of Executive’s separation from service and ending not later than the last
day of the year following that in which the Executive’s separation from service
occurs, and will be paid not later than sixty (60) days after the expense is
incurred and billed to the Company.

- 4 -

--------------------------------------------------------------------------------

 

(b) Payment Terms.  The lump sum cash payment under Section 6(a)(i) will be made
on the Company’s first normal pay date after the release provided for in Section
6(c)(iii) becomes effective and any revocation period provided for in the
release has expired.  In no event will the latest date for (A) signing of the
release, and (B) expiration of any revocation period in the release, and (C) the
completion of payments under Section 6(a)(i), be deferred beyond the fifteenth
(15th) day of the third (3rd) month after the end of the year in which
Executive’s separation from service occurs.

 

The Executive will receive the payments called for by Section 6(a)(i)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 6(d).  If Executive dies before all payments
under Section 6(a) have been made, the lump sum cash payment will be paid to
Executive’s designated beneficiary (or Executive’s estate if Executive fails to
designate a beneficiary), and health coverage continuation under Section
6(a)(ii) will continue for Executive’s eligible dependents for the remainder of
the fifty-two (52) week period subject to the conditions in Sections 6(a)(ii)(A)
and (B).  If Executive becomes eligible for long-term disability benefits, no
further payments will be made under Section 6(a)(i) after the date that
Executive is eligible to begin receiving such disability benefits.

 

(c) Conditions to Severance Pay.  To be eligible for Severance Pay, Executive
must meet the following conditions:  (i) Executive must comply with Executive’s
obligations under this Agreement that continue after termination of the
Employment; (ii) Executive must not claim unemployment compensation for any week
for which Executive receives payment under Section 6(a)(i) above; (iii)
Executive must promptly sign and continue to honor a release, in form acceptable
to the Company, of any and all claims arising out of or relating to Executive’s
Employment or its termination and that Executive might otherwise have against
the Company, the Company’s Affiliates, or any of their officers, directors,
employees and agents, provided that the release will not waive Executive’s right
to any payments due under this Section or Section 5, or any right of Executive
to liability insurance coverage under any liability insurance policy or to
indemnification under the Company’s Articles of Incorporation or Bylaws or any
written indemnification agreement; (iv) Executive must reaffirm in writing upon
request by Company Executive’s obligations under Sections 7, 8 and 9 of this
Agreement; (v) Executive must resign upon written request by Company from all
positions with or representing the Company or any Affiliate, including but not
limited to membership on boards of directors; and (vi) Executive must provide
the Company for a period of ninety (90) days after the Employment termination
date with consulting services regarding matters within the scope of Executive’s
former duties, upon request by the Company’s Chief Executive Officer; Executive
will only be required to provide those services by telephone at Executive’s
reasonable convenience and without substantial interference with Executive’s
other activities or commitments.

 

(d) Offsets to Severance Pay.  The Severance Pay due to Executive under Section
6(a)(i) will be reduced (but not below 0) by: (i) any disability benefits to
which Executive will be entitled for any portion of the fifty‑two (52) week
period covered by Section 6(a)(i) under any disability insurance policy or
program of the Company or any

- 5 -

--------------------------------------------------------------------------------

 

Affiliate (including but not limited to worker’s disability compensation); (ii)
any severance pay payable to Executive under any other agreement or Company
policy; (iii) any payment due to Executive under the Federal Worker Adjustment
and Retraining Notification Act or any comparable state statute or local
ordinance; and (iv) any amount owing by Executive to the Company that the
Company is legally entitled to set off against the Severance Pay under
applicable law.

 

7.  Loyalty and Confidentiality; Certain Property and Information.  

 

(a) Loyalty and Confidentiality.  Executive will be loyal to the Company during
the Employment and will forever hold in strictest confidence, and not use or
disclose, any information regarding techniques, processes, developmental or
experimental work, trade secrets, customer or prospect names or information, or
proprietary or confidential information relating to the current or planned
products, services, sales, pricing, costs, employees or business of the Company
or any Affiliate, except as disclosure or use may be required in connection with
Executive’s work for the Company or any Affiliate or as may be compelled
pursuant to court order or subpoena.  Executive will also keep the terms of this
Agreement confidential.  The Executive’s commitment not to use or disclose
information does not apply to information that becomes publicly known without
any breach of this Agreement by Executive.  

(b) Certain Property and Information.  Upon termination of the Employment,
Executive will deliver to the Company any and all property owned or leased by
the Company or any Affiliate and any and all materials and information (in
whatever form) relating to the business of the Company or any Affiliate,
including without limitation all customer lists and information, financial
information, business notes, business plans, documents, keys, credit cards and
other Company-provided equipment.  All Company property will be returned
promptly and in good condition except for normal wear.

Executive’s commitments in this Section will continue in effect after
termination of the Employment.  The parties agree that any breach of Executive’s
covenants in this Section would cause the Company irreparable harm, and that
injunctive relief would be appropriate.

 

8.  Ideas, Concepts, Inventions and Other Intellectual Property.  All business
ideas and concepts and all inventions, improvements, developments and other
intellectual property made or conceived by Executive, either solely or in
collaboration with others, during the Employment, whether or not during working
hours, and relating to the business or any aspect of the business of the Company
or any Affiliate or to any business or product the Company or any Affiliate is
actively planning to enter or develop, shall become and remain the exclusive
property of the Company, and the Company’s successors and assigns.  Executive
shall disclose promptly in writing to the Company all such inventions,
improvements, developments and other intellectual property, and will cooperate
in confirming, protecting, and obtaining legal protection of the Company’s
ownership rights.  Executive’s commitments in this Section will continue in
effect after termination of the Employment as to ideas, concepts, inventions,
improvements and developments and other intellectual property made or conceived
in whole or in part before the date the Employment terminates.  The parties
agree that any breach of Executive’s covenants in

- 6 -

--------------------------------------------------------------------------------

 

this Section would cause the Company irreparable harm, and that injunctive
relief would be appropriate.

 

Executive represents and warrants that there are no ideas, concepts, inventions,
improvements, developments or other intellectual property that Executive
invented or conceived before becoming employed by the Company to which
Executive, or any assignee of Executive, now claims title, and that would be
covered by this Section if made or conceived by Employee during the Employment.

 

9.  Covenant Not to Compete.  

(a) Executive’s Commitments.  During the Employment Executive will not do or
prepare to do, and for twelve (12) months after any termination of the
Employment Executive will not do, any of the following:  

 

i.  directly or indirectly compete with the Company or any Affiliate; or

 

ii. be employed by, perform services for, advise or assist, own any interest in
or loan or otherwise provide funds to, any other business that is engaged (or
seeking Executive’s services with a view to becoming engaged) in any Competitive
Business (as defined below); or

iii.solicit or suggest, or provide assistance to anyone else seeking to solicit
or suggest, that any person having or contemplating a Covered Relationship (as
defined below) with the Company or an Affiliate refrain from entering into or
terminate the Covered Relationship, or enter into any similar relationship with
anyone else instead of the Company or the Affiliate.

 

This Section 9 does not prohibit Executive from owning not more than two percent
(2%) of any class of securities of a publicly traded entity, provided that
Executive does not engage in other activity prohibited by this Section 9.

 

Executive’s commitments in this Section will continue in effect after
termination of the Employment for the twelve (12) month period set forth
above.  The parties agree that any breach of Executive’s commitments in this
Section would cause the Company irreparable harm, and that injunctive relief
would be appropriate.

 

(b) Definitions. As used in this Section 9:

i.“Competitive Business” means a business that:

(A) owns, operates or sells or supplies products similar to or that substitute
for products supplied by the Company or an Affiliate to any Covered Operation
(as defined below) that is located within fifteen (15) miles of any Covered
Operation that the Company or

- 7 -

--------------------------------------------------------------------------------

 

an Affiliate owns or operates, or to which the Company or an Affiliate sells or
supplies products; or

(B) provides food or other grocery products to any military commissary or
exchange, within or outside the U.S., directly or under a subcontract.

ii. “Covered Operation” means any grocery store, grocery superstore, mass
merchandiser, wholesale club, supermarket, limited assortment store, convenience
store, drug store, pharmacy or any other store that offers grocery or food
products separate or in combination with pharmaceutical products, general
merchandise or other nonfood products, or any grocery or convenience store
product distribution facility.

iii.“Covered Relationship” means a customer relationship, a vendor relationship,
an employment relationship, or any other contractual or independent contractor
relationship.

 

10. Amendment and Waiver.   No provisions of this Agreement may be amended,
modified, waived or discharged unless the waiver, modification, or discharge is
authorized by the Company’s Board of Directors, or a committee of the Board of
Directors, and is agreed to in a writing signed by Executive and by the Chief
Executive Officer of the Company.  No waiver by either party at any time of any
breach or non-performance of this Agreement by the other party shall be deemed a
waiver of any prior or subsequent breach or non-performance.

 

11. Severability.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect.  If a court of
competent jurisdiction ever determines that any provision of this Agreement
(including, but not limited to, all or any part of the non-competition covenant
in this Agreement) is unenforceable as written, the parties intend that the
provision shall be deemed narrowed or revised in that jurisdiction (as to
geographic scope, duration, or any other matter) to the extent necessary to
allow enforcement of the provision.  The revision shall thereafter govern in
that jurisdiction, subject only to any allowable appeals of that court decision.

 

12. Entire Agreement.  No agreements or representations, oral or otherwise,
express or implied, with respect to Executive’s Employment with the Company or
any of the subjects covered by this Agreement have been made by either party
that are not set forth expressly in this Agreement and the Executive Severance
Agreement between Executive and the Company (“Executive Severance Agreement”),
and this Agreement supersedes any pre-existing employment agreements and any
other agreements on the subjects covered by this Agreement, except the Executive
Severance Agreement.

 

13. Non-Contravention.  Executive represents and warrants that:

(a) No Restrictive Agreement.  Executive is not a party to or bound by any
agreement that purports to prevent or restrict Executive from: (A) engaging in
the

- 8 -

--------------------------------------------------------------------------------

 

Employment that Executive has been offered by the Company; (B) inducing any
person to become an employee of the Company; (C) using any information and
expertise that Executive possesses (other than information constituting a trade
secret of another person under applicable law) for the benefit of the Company;
or (D) performing any obligation under this Agreement.

(b) No Abuse of Confidential Information or Trade Secrets.  Executive will not
use in the course of Executive’s Employment with the Company, or disclose to the
Company or its personnel, any information belonging to any other person that is
subject to any confidentiality agreement with or constitutes a trade secret of
another person.

 

14. Dispute Resolution.  

(a) Arbitration.   The Company and Executive agree that except as provided in
Section 14(b) the sole and exclusive method for resolving any dispute between
them arising out of or relating to this Agreement shall be arbitration under the
procedures set forth in this Section, except that nothing in this Section
prohibits a party from seeking preliminary or permanent judicial injunctive
relief, or from seeking judicial enforcement of the arbitration award.  The
arbitrator shall be selected pursuant to the Rules for Commercial Arbitration of
the American Arbitration Association.  The arbitrator shall hold a hearing at
which both parties may appear, with or without counsel, and present evidence and
argument.  Pre-hearing discovery shall be allowed in the discretion of and to
the extent deemed appropriate by the arbitrator, and the arbitrator shall have
subpoena power.  The procedural rules for an arbitration hearing under this
Section shall be the rules of the American Arbitration Association for
Commercial Arbitration hearings and any rules as the arbitrator may
determine.  The hearing shall be completed within ninety (90) days after the
arbitrator has been selected and the arbitrator shall issue a written decision
within sixty (60) days after the close of the hearing.  The hearing shall be
held in Grand Rapids, Michigan.  The award of the arbitrator shall be final and
binding and may be enforced by and certified as a judgment of the Circuit Court
for Kent County, Michigan or any other court of competent
jurisdiction.  One-half of the fees and expenses of the arbitrator shall be paid
by the Company and one-half by Executive.  The attorney fees and expenses
incurred by the parties shall be paid by each party.  Notwithstanding the
foregoing, however, the Company will reimburse the Executive for Executive’s
portion of the arbitrator’s fees and expenses, and the Executive’s reasonable
attorney fees and expenses incurred in connection with the arbitration
proceeding, if the Executive substantially prevails in the arbitration
proceeding or, if the Executive prevails in part, then the Company will
reimburse a proportionate part of such fees and expenses, with such proportion
to represent the approximate portion of such fees and expenses relating to the
issues on which the Executive prevailed.  The decision as to whether the
Executive has substantially prevailed, or prevailed in part, and on the amount
to be reimbursed to the Executive under the standards in this Section, will be
made by the arbitrator.  Reimbursement of attorney fees and expenses called for
by this Section must be made within sixty (60) days after receipt by the Company
of the arbitrator’s award, but in no event after the last day of the year
following that in which the expense being reimbursed was incurred.

- 9 -

--------------------------------------------------------------------------------

 

(b)  Section 14(a) shall be inapplicable to a dispute arising out of or relating
to Sections 7, 8 or 9 of this Agreement.  

 

15. Assignability.  This Agreement contemplates personal services by Executive,
and Executive may not transfer or assign Executive’s rights or obligations under
this Agreement, except that Executive may designate beneficiaries for Severance
Pay in the event of Executive’s death, and may designate beneficiaries for
benefits as allowed by the Company’s benefit programs.  This Agreement may be
assigned by the Company to any subsidiary or parent corporation or a division of
that corporation, but the Company shall remain liable for any Severance Pay due
under this Agreement and not paid by any assignee.  The Company is not required
to assign this Agreement but if the Agreement is assigned as provided above,
Executive will be given notice and this Agreement will continue in effect.

 

16. Notices.  Notices to a party under this Agreement must be personally
delivered or sent by certified mail (return receipt requested) and will be
deemed given upon post office delivery or attempted delivery to the recipient’s
last known address.  Notices to the Company must be sent to the attention of the
Company’s Chief Executive Officer.

 

17. Governing Law.  The validity, interpretation, and construction of this
Agreement are to be governed by Michigan laws, without regard to choice of law
rules.  The parties agree that any judicial action involving a dispute arising
under this Agreement will be filed, heard and decided in either Kent County
Circuit Court or the U.S. District Court for the Western District of
Michigan.  The parties agree that they will subject themselves to the personal
jurisdiction and venue of either court, regardless of where Executive or the
Company may be located at the time any action may be commenced.  The parties
agree that Kent County is a mutually convenient forum and that each of the
parties conducts business in Kent County.

 

18. Counterparts.  This Agreement may be signed in original or by fax in
counterparts, each of which shall be deemed an original, and together the
counterparts shall constitute one complete document.

 

19. Section 409A.  This Agreement is intended to be exempt from Section 409A of
the Code partially as a short-term deferral as that term is understood under
Treasury Regulations Section 1.409A-1(b)(4) and partially as an involuntary
separation pay plan as that term is understood under Treasury Regulation
1.409A-1(b)(9) and shall be interpreted and operated consistently with those
intentions.  Notwithstanding any other provision to the contrary, the total
payments under this Agreement, other than the lump sum cash payment under
Section 6(a)(i), are limited to the 409A Limit to avoid the application of
Section 409A of the Code to this Agreement.  “409A Limit” means the lesser of
(1) two times Executive’s annualized compensation as determined under Section
409A of the Code; or (2) two times the maximum amount that may be taken into
account under a qualified retirement plan under Section 401(a)(17) of the Code
for the year in which Executive experiences a separation from service.  If the
benefits under this Agreement are required to be limited by the Section 409A
Limit, the first benefit to be limited will be reimbursements otherwise called
for by Section 14.  If further limitation is required, the remaining benefits
under this Agreement, disregarding the lump sum

- 10 -

--------------------------------------------------------------------------------

 

cash payment under Section 6(a)(i), shall be limited pro rata until the benefits
payable under the Agreement do not exceed the 409A Limit.

20. Coordination of Severance Pay Under This Agreement and Severance Benefits
Under Executive Severance Agreement.  If Executive receives Severance Benefits
under Section 3 of the Executive Severance Agreement, Executive will not be
entitled to Severance Pay under this Agreement.  If Executive becomes entitled
to receive Severance Benefits under Section 3 of the Executive Severance
Agreement after receiving Severance Pay under this Agreement, the amount of
Severance Benefits to which Executive is entitled under Section 3 of the
Executive Severance Agreement will be reduced by the amount of Severance Pay
received by Executive under this Agreement.

 

The parties have signed this Employment Agreement to become effective as of the
Effective Date in Section 1.

 

SPARTANNASH COMPANY

 

By: /s/ David M. Staples/s/ Mark Shamber

David M. Staples     Mark Shamber

Its:  President and Chief Executive Officer

 

“Company”“Executive”

 

 

 

 

- 11 -